Case: 1:20-cv-00555-MWM-KLL Doc #: 18 Filed: 05/10/21 Page: 1 of 1 PAGEID #: 1249

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
ROBIN LYNN ADAMS, : Case No. 1:20-cv-555
Plaintiff, : Judge Matthew W. McFarland

V.

ANDREW SAUL, Commissioner of Social
Security,

Defendant.

 

ORDER GRANTING JOINT STIPULATION FOR AN AWARD OF ATTORNEY'S FEES
UNDER THE EQUAL ACCESS TO JUSTICE ACT (Doc. 17)

 

This cause coming before the Court on the joint motion of the parties (Doc. 17), due
notice having been given, and the Court being fully advised,
IT IS THEREFORE ORDERED THAT:

1. The Parties' Joint Stipulation for an Award of Attorney's Fees under the Equal
Access to Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney
fees in the amount of $4,500.00 and costs in the amount of $400, for a total award of
$4,900.00;

2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt
to the United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521,
560 U.S. 586 (2010). If no such pre-existing debt exists, Defendant shall pay the
EAJA award directly to Plaintiff's counsel pursuant to the EAJA assignment signed
by Plaintiff; and

3. The case remains terminated on the docket of this Court.
IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

a a

JUDGE MATTHEW W. McFARLAND

 
